UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ------------------------------------x

ALEKSANDR BRODSKIY,

                       Plaintiff,                  MEMORANDUM & ORDER
                                                      19-CV-6211-EK
               -against-

COMMISSIONER OF SOCIAL SECURITY,

                       Defendant.

------------------------------------x

ERIC KOMITEE, United States District Judge:

           Plaintiff seeks judicial review of the Commissioner of

the Social Security Administration’s decision to deny his claims

for disability insurance benefits.         Before the Court are the

parties’ cross-motions for judgment on the pleadings.         For the

following reasons, the Court grants the Commissioner’s motion

and denies Plaintiff’s cross-motion.

                           I.    Background

  Procedural History

           Plaintiff applied for disability insurance benefits on

February 24, 2017.    Tr. 12.   He claimed disability beginning

February 11, 2011, due to depression, anxiety, and back and

cervical impairments.    Tr. 205.       The claim was initially denied.

Tr. 12.   After requesting a hearing, Plaintiff appeared before

an administrative law judge (“ALJ”) on November 26, 2018.        Tr.

151.   The ALJ found that Plaintiff was not disabled and was

                                    1
therefore not entitled to disability insurance benefits.     The

Appeals Council denied Plaintiff’s request for review of the

ALJ’s decision, rendering it final.   Tr. 1.   This appeal

followed.

  The ALJ Decision

            An ALJ must follow a five-step inquiry for evaluating

disability claims.   First, the ALJ determines whether the

claimant is engaged in substantial gainful activity. 20 C.F.R.

§ 404.1520(b). If not, the ALJ evaluates whether the claimant has

a “severe impairment” — that is, an impairment or combination of

impairments that significantly limits the applicant’s ability to

perform basic work activities. Id. § 404.1520(c). If the ALJ

identifies a severe impairment, he or she must determine if it

meets or equals one of the impairments listed in Appendix 1 of

the regulations (the “Listed Impairments”). Id. § 404.1520(d);

20 C.F.R. Part 404, Subpart P, Appendix 1. If so, the ALJ will

deem the applicant disabled. 20 C.F.R. § 404.1520(a)(4)(iii).

Here, the ALJ found that Plaintiff had not engaged in

substantial gainful activity, and had the following severe

impairments: degenerative disc disease of the cervical spine

with radiculopathy and lumbosacral radiculopathy.    Tr. 14.   None

of those impairments, however, rose to the level of a Listed

Impairment.   Tr. 16.


                                  2
            Next, the ALJ must determine a claimant’s residual

functional capacity (“RFC”), which is the most a claimant can

still do in a work setting despite his or her physical and

mental limitations.    20 C.F.R. § 404.1545(a)(1).     The ALJ found

in this case that Plaintiff had the RFC to perform “light

work” with some limitations.     Tr. 17.

            At step four, the ALJ considers whether, in light of

the claimant’s RFC, the claimant could perform “past relevant

work.”   Id. § 404.1520(f).    If not, at step five, the ALJ

evaluates whether the claimant can perform jobs existing in

significant numbers in the national economy.       Id.

§ 404.1520(g).    The ALJ found that although Plaintiff could not

perform past work as a computer programmer, he could perform

other jobs existing in significant numbers in the national

economy, including housekeeping cleaner, a folder, or an

inspector.    Tr. 19-20.

                       II.    Standard of Review

            A federal district court has jurisdiction to review

the final judgment of the Commissioner denying an application

for Social Security disability benefits.     42 U.S.C.

§ 405(g).    The review is limited to two questions:     whether

substantial evidence supports the Commissioner’s decision and

whether the Commissioner applied the correct legal

standards.    Moran v. Astrue, 569 F.3d 108, 112 (2d Cir.

                                    3
2009).   “Substantial evidence means more than a mere

scintilla.    It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.”     Burgess v.

Astrue, 537 F.3d 117, 127 (2d Cir. 2008) (internal quotations

omitted).    “[I]f supported by substantial evidence,” the

Commissioner’s factual findings “shall be conclusive.”     42 U.S.C.

§ 405(g).

                            III. Discussion

  Rule 202.06

            Plaintiff argues that he is disabled pursuant to

Medical-Vocational Guideline Rule 202.06.     This rule requires

that a claimant be found disabled if he is of “advanced age” and

“at least a high school graduate, who previously held a skilled

or semi-skilled job that he can no longer perform but who has

the residual functional capacity to perform light work,” and has

job skills that are not transferable.    Draegert v. Barnhart, 311

F.3d 468, 473 (2d Cir. 2002).    Plaintiff claims that he meets

these requirements.    At issue is whether or not Plaintiff’s age

was, in fact, “advanced.”

            The claimant’s age category is based on his age on the

date he was last insured.    E.g., Battaglia v. Comm'r of Soc.

Sec., No. 18-CV-00390, 2019 WL 3764660, at *3 (W.D.N.Y. Aug. 7,

2019).   The ALJ found that Plaintiff, who was born on October

17, 1962, would be fifty-four years old at the date of last

                                   4
insured (December 31, 2016), which is considered an individual

“closely approaching advanced age.”   Tr. at 19; see also

20 C.F.R. Pt. 404, Subpt. P, App’x 2 (a “person closely

approaching advanced age” is between the ages of 50 and 54, and

a “person of advanced age” is 55 or older).    Plaintiff was thus

more than nine months away from qualifying as a “person of

advanced age” on the date of last insured.

          If a claimant is “within a few days to a few months of

reaching an older age category,” the Social Security

Administration “will consider whether to use the older age

category after evaluating the overall impact of all the factors”

of the case.   20 C.F.R. § 404.1563(b).   “Courts within the

Second Circuit have concluded,” however, “that three months

constitutes the outer limits of a ‘few months’ for the purposes

of borderline age.”   Amato v. Berryhill, No. 16-CIV-6768, 2017

WL 11455346, at *22 (S.D.N.Y. Dec. 1, 2017), R&R adopted, 2019

WL 4175049 (S.D.N.Y. Sept. 3, 2019); Pennock v. Comm'r of Soc.

Sec., 14-CV-1524, 2016 WL 1128126 at *11 (N.D.N.Y. Feb., 23,

2016) (“[A]mong the district courts in the Second Circuit, three

months appears to delineate the outer limits of ‘a few

months.’”); see also Gravel v. Barnhart, 360 F.Supp.2d 442, 446

n. 8 (N.D.N.Y. 2005) (eleven months not borderline); Hunt v.

Comm'nr of Social Security, No. 00-CV-706, 2004 WL 1557333, at

*5 n.14 (N.D.N.Y. 2004) (eight months not borderline).

                                 5
          Plaintiff also claims the ALJ should have found that

he had no “transferable skills.”       The ALJ held, however, that

“transferability of job skills [was] not material to the

determination of disability” because, due to his age, Plaintiff

was not disabled under the Rule, regardless of whether or not he

had transferable job skills.   Tr. at 19.      The ALJ did not err,

therefore, in finding that Rule 202.06 did not apply.

  Residual Functional Capacity

          Plaintiff also argues that the ALJ improperly found an

RFC for “light work.”   Under the regulations, “[t]he full range

of light work requires intermittently standing or walking for a

total of approximately 6 hours of an 8-hour workday, with

sitting occurring intermittently during the remaining time.”

Poupore v. Astrue, 566 F.3d 303, 305 (2d Cir. 2009) (citing

20 C.F.R. § 404.1567(b)).   Plaintiff claims the ALJ erred in

assigning only “some weight” to the opinion of Dr. Tsirlina —

Plaintiff’s treating physician — which contradicted this RFC

determination.   Dr. Tsirlina opined that that Plaintiff could

sit for less than six hours in an eight-hour workday.       See Tr.

18.

          An ALJ must give a treating physician’s opinion

“controlling weight” if it is “well-supported by medically

acceptable clinical and laboratory diagnostic techniques and is

not inconsistent with the other substantial evidence in . . .

                                   6
[the] record.”    20 C.F.R. § 404.1527(c)(2).    An ALJ may discount

a treating physician’s opinion, however, when it is conclusory,

the physician fails to provide objective medical evidence to

support the opinion, or the opinion is inconsistent with the

record.    E.g., Portal v. Saul, No. 17-CV-5503, 2019 WL 4575391,

at *3 (E.D.N.Y. Sept. 20, 2019) (citing 20 C.F.R.

§ 404.1527(c)); see also Aponte v. Sec’y, Dep’t of Health 7

Human Servs., 728 F.2d 588, 591 (2d Cir. 1984) (“While the

opinions of a treating physician deserve special respect,

genuine conflicts in the medical evidence are for the

[Commissioner] to resolve.” (cleaned up)).      When a treating

physician’s opinion is not given controlling weight, an ALJ

should base the weight afforded on various factors, including

length, nature and extent of the treatment relationship,

relevant evidence to support an opinion, and the consistency of

the opinion with the record as a whole. 20 C.F.R.

§ 404.1527(c)(2)-(6).

            The ALJ gave only “some weight” to Dr. Tsirlina’s

opinion that Plaintiff could stand or walk for less than two

hours a day “because it is not entirely consistent with the

record.”    Tr. 18.   This opinion was “inconsistent with the

claimant’s testimony that, although he gets tired, he does not

experience pain with standing or walking.”      Tr. 18, 85.   He

noted that the “claimant also specifically testified that he had

                                   7
no problems kneeling, which is inconsistent with Dr. Tsirlina

limiting him to occasional kneeling.”   Tr. 18, 87,

           Other evidence in the record is also contrary to Dr.

Tsirlina’s opinion.   Plaintiff testified that, during the

relevant period, he regularly went for walks, shopped for

groceries, did laundry, and volunteered at a hospital and

library.   See Tr. 76 (“I was trying to volunteer some time in a

hospital and the library, but officially I didn’t work[.]”); 85

(“[M]y wife . . . and doctor advised me to try to go for walk

not for long time.”); 93 (“[A]s I mentioned, I was trying to

volunteer in the hospital and my duty was to put stuff on the

shelf after . . . laundry.”); see also 212-16 (in a “function

report,” Plaintiff noted that he did not need help doing laundry

or “small shopping”).

           It was thus permissible for the ALJ to afford less

than controlling weigh to Dr. Tsirlina.      Considering the record

as a whole, the Court also finds that the ALJ’s RFC decision was

supported by substantial evidence.

                          IV.   Conclusion

           For the reasons set forth above, the Court grants the

Commissioner’s motion for judgment on the pleadings and denies




                                  8
the Plaintiff’s cross-motion.   The Clerk of Court is

respectfully requested to enter judgment and close this case.




SO ORDERED.

                                /s Eric Komitee____________
                                ERIC KOMITEE
                                United States District Judge


Dated:    June 30, 2021
          Brooklyn, New York




                                  9
